Citation Nr: 1506287	
Decision Date: 02/11/15    Archive Date: 02/18/15

DOCKET NO.  13-03 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for asthma.

2.  Entitlement to service connection for a sinus disability.

3.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from January 1983 to July 1992.

These matters come to the Board of Veterans' Appeals (Board) from an October 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which denied, in pertinent part, entitlement to service connection for asthma, sinus disability, sleep apnea, and headaches.  A notice of disagreement was filed in September 2011 and a statement of the case was issued in November 2012.  In January 2013, the Veteran filed a substantive appeal with regard to the asthma, sinus, and sleep apnea issues.

The Veteran testified at a September 2014 Board hearing before the undersigned Veterans Law Judge; the transcript is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

It is noted that the entirety of the Veteran's service treatment records are unavailable; however, the Veteran asserts that he struck his face in an in-service automobile accident in 1985.  Service dental records reflect a nasal fracture in 1987 with subsequent septal reconstruction.  The records available and post-service records are consistent with the Veteran's description of a facial injury sustained in an in-service automobile accident.

Service connection is in effect for postoperative nasal fracture with history of recurring nosebleeds, recharacterized as deviated nasal septum in an October 2012 rating decision.  

The Veteran asserts that he suffers from breathing problems, including asthma and sinus problems, as a result of the in-service automobile accident and due to his deviated nasal septum.  See 38 C.F.R. § 3.310 (2014).  He asserts that he has sleep apnea due to his breathing problems.  See 11/10/11 VBMS entry, VA 21-4138 Statement in Support of Claim.  At the Board hearing, the Veteran also testified that he has experienced sleep problems for years.  T. at 5.  He testified that his wife and ex-wife have observed him stop breathing when sleeping at night.  T. at 5.  His ex-wife, whom he was married to during service, told him that he "snored terrible" and he would stop breathing and gurgle.  T. at 6.  In a lay statement, the Veteran's wife reported that the Veteran has had "breathing problems" and has "snored badly" during their entire marriage.  See 08/17/2010 VBMS entry, VA 21-4138 Statement in Support of Claim; see 11/10/11 VBMS entry, VA 21-4138 Statement in Support of Claim.  

In September 2010, the Veteran underwent a VA examination pertaining to asthma and sleep apnea.

The examiner opined that asthma and sleep apnea are not caused by or a result of post-operative nasal fracture with history of recurrent nose bleeds.  

The examiner's rationale was that asthma has no association with post-operative nasal fracture with history of recurrent nose bleeds and the onset of asthma was in 1998/99 per the Veteran, after leaving service.  

With regard to sleep apnea, the examiner's rationale was that the Veteran has a sleep disorder only and was diagnosed in February 2007 after a sleep study.  The examiner commented that there is no firm diagnosis of sleep apnea.  

No diagnosis of a sinus disability was rendered and no opinion was proffered.  In light of the post-service treatment related to the claimed sinus disability, an opinion should be sought.

Additional opinions are necessary with regard to whether asthma and/or sleep apnea are aggravated by his deviated nasal septum (see 38 C.F.R. § 3.310), and a direct etiology opinion is needed with regard to his claimed sleep apnea.  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination with a physician with appropriate expertise to assess the nature and etiology of his claimed asthma.  The Virtual folder must be reviewed in conjunction with the examination.  All appropriate testing should be conducted.  Consideration should be given to the diagnoses of record.  The examiner should respond to the following:

a) Is asthma at least as likely as not (a 50 percent or higher degree of probability) due to active service or any incident therein, to include his in-service injury sustained in the automobile accident?

b) Is asthma at least as likely as not (a 50 percent or higher degree of probability) proximately due to service-connected deviated nasal septum? 

c) Is asthma at least as likely as not (a 50 percent or higher degree of probability) aggravated (e.g., permanently worsened beyond the normal progression of that disease) by service-connected deviated nasal septum?  

If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.  

Please provide reasons for these opinions.  All pertinent evidence, including both lay and medical, should be considered.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

If the examiner cannot offer an opinion without resorting to mere speculation, such should be indicated in the report and it should be explained why an opinion cannot be offered.

2.  Schedule the Veteran for a VA examination with a physician with appropriate expertise to assess the nature and etiology of his claimed sinus disability.  The Virtual folder must be reviewed in conjunction with the examination.  All appropriate testing should be conducted.  Consideration should be given to the diagnoses of record.  The examiner should respond to the following:

a) Is a sinus disability at least as likely as not (a 50 percent or higher degree of probability) due to active service or any incident therein, to include his in-service injury sustained in the automobile accident?

b) Is a sinus disability at least as likely as not (a 50 percent or higher degree of probability) proximately due to service-connected deviated nasal septum? 

c) Is a sinus disability at least as likely as not (a 50 percent or higher degree of probability) aggravated (e.g., permanently worsened beyond the normal progression of that disease) by service-connected deviated nasal septum?  

If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.  

Please provide reasons for these opinions.  All pertinent evidence, including both lay and medical, should be considered.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

If the examiner cannot offer an opinion without resorting to mere speculation, such should be indicated in the report and it should be explained why an opinion cannot be offered.

3.  Schedule the Veteran for a VA examination with a physician with appropriate expertise to assess the nature and etiology of his claimed sleep apnea.  The Virtual folder must be reviewed in conjunction with the examination.  All appropriate testing should be conducted.  Consideration should be given to the diagnoses of record.  The examiner should respond to the following:

a) Is sleep apnea at least as likely as not (a 50 percent or higher degree of probability) due to active service or any incident therein, to include his in-service injury sustained in the automobile accident?

b) Is sleep apnea at least as likely as not (a 50 percent or higher degree of probability) proximately due to service-connected deviated nasal septum? 

c) Is sleep apnea at least as likely as not (a 50 percent or higher degree of probability) aggravated (e.g., permanently worsened beyond the normal progression of that disease) by service-connected deviated nasal septum?  

If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.  

Please provide reasons for these opinions.  All pertinent evidence, including both lay and medical, should be considered.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

If the examiner cannot offer an opinion without resorting to mere speculation, such should be indicated in the report and it should be explained why an opinion cannot be offered.

4.  After completion of the above, review the expanded record and readjudicate the service connection claims, to include pursuant to § 3.310.  If any of the benefits sought are not granted in full, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

